BONDS "AMPLY SECURED", DEFINED Bonds or evidences of debt as provided in 36 O.S. 1511 [36-1511] (1971), are "amply secured", if the State Commissioner of Insurance determines that they are sufficiently free from exposure to the danger of loss.  This will acknowledge receipt of your letter wherein you ask, in effect, what is the meaning of the term "amply secured" for the purpose of determining the soundness of bonds or other evidences of debt held by an insurer.  Title 36 O.S. 1511 [36-1511] (1971), states, in part: "A. All bonds or other evidences of debt having a fixed term and rate of interest held by any insurer may, if amply secured and not in default as to principal or interest, be valued as follows: No statutory definition of the term "amply secured" could be found in the Oklahoma Insurance Code, Title 36 O.S. 101-5005 [36-101-5005]), so it would be necessary to resort to the dictionary definition of these words. Random House Dictionary of the English Language, Unabridged Edition, defines "amply" as follows: "In an ample manner; sufficiently." "Secure(d)" is defined in Webster's New International Dictionary as that which is free from care, fear or anxiety; that which is free from exposure to danger; that which is protected.  Whether bonds or other evidences of debt held by insurers are " amply secured" is a determination to be made by the Insurance Commissioner pursuant to his authority to audit insurance companies under Title 36 O.S. 308 [36-308] and 36 O.S. 309 [36-309] (1971).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Bonds or evidences of debt as provided in 36 O.S. 1511 [36-1511] (1971), are "amply secured", if the State Commissioner of Insurance determines that they are sufficiently free from exposure to the danger of loss.  (Todd Markum)